UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report- Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 OR o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.333-171913 First Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 45-1496206 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Farm Glen Boulevard, Farmington, CT (Address of Principal Executive Offices) (Zip Code) (860) 676-4600 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such requirements for the past 90 days.YES xNO o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESo NO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer x Smallerreportingcompany o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESo NOx As of August 8, 2012, there were17,538,328 shares of First Connecticut Bancorp, Inc. common stock, par value $0.01, outstanding. First Connecticut Bancorp, Inc. Table of Contents Page Part I. Financial Information Item 1. Consolidated Financial Statements Consolidated Statements of Condition at June 30, 2012 (unaudited) and December 31, 2011 1 Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 (unaudited) 2 Consolidated Statements of Comprehensive Income (Loss) for the six months ended June 30, 2012 and 2011 (unaudited) 3 Consolidated Statement of Stockholders’ Equity for the six months ended June 30, 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 61 Item 4. Controls and Procedures 62 Part II. Other Information Item 1. Legal Proceedings 62 Item1A. Risk Factors 63 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 63 Item 3. Defaults Upon Senior Securities 63 Item 4. Mine Safety Disclosure 63 Item 5. Other Information 63 Item 6. Exhibits 63 Signatures 65 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 Part I. Financial Information Item 1. Consolidated Financial Statements First Connecticut Bancorp, Inc. Consolidated Statements of Condition June 30, 2012 December 31, (Dollars in thousands) (Unaudited) Assets Cash and due from banks $ $ Federal funds sold - Cash and cash equivalents Securities held-to-maturity, at amortized cost Securities available-for-sale, at fair value Loans held for sale Loans, net Premises and equipment, net Federal Home Loan Bank of Boston stock, at cost Accrued income receivable Bank-owned life insurance Deferred income taxes Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits Interest-bearing $ $ Noninterest-bearing Federal Home Loan Bank of Boston advances Repurchase agreement borrowings Repurchase liabilities Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - Stockholders’ Equity Common stock, $0.01 par value, 30,000,000 shares authorized, 17,880,200 shares issued and outstanding at June 30, 2012 and December 31, 2011 Additional paid-in-capital Unallocated common stock held by ESOP (15,340 ) (10,490 ) Retained earnings Accumulated other comprehensive loss (5,350 ) (5,482 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 First Connecticut Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands, except per share data) Interest income Interest and fees on loans Mortgage $ Other Interest and dividends on investments United States Government and agency obligations Other bonds 60 54 Corporate stocks 70 71 Other interest income 26 58 60 75 Total interest income Interest expense . Deposits Interest on borrowed funds Interest on repo borrowings Interest on repurchase liabilities 61 96 Total interest expense Net interest income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Fees for customer services Net gain on loans sold Brokerage and insurance fee income 32 10 57 Bank owned life insurance income Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC assessment Marketing Contribution to Farmington Bank Community Foundation, Inc. - - Other operating expenses Total noninterest expense Income before income taxes (6,884 ) (5,613 ) Provision for (benefit from) income taxes (2,239 ) (1,984 ) Net income (loss) $ $ ) $ $ ) Net income (loss)per share (See Note 2): Basic and Diluted (1): $ $ ) $ N/A Weighted average shares outstanding: Basic and Diluted N/A Pro forma net loss per share (2): Basic and Diluted N/A $ ) N/A $ ) (1) Net loss per share for the three months ended June 30, 2011,reflects earnings for the period from June 29, 2011, the date the Company completed a Plan of Conversion and Reorganization to June 30, 2011. (2) Pro forma net loss per share assumes the Company’s shares are outstanding for all periods prior to the completion of the Plan of Conversion and Reorganization on June 29, 2011. The accompanying notes are an integral part of these consolidated financial statements. 2 First Connecticut Bancorp, Inc. Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Net income (loss) $ $ ) $ $ ) Other comprehensive income (loss), before tax Unrealized gains (losses) on securities: Unrealized holding gains (losses) arising during the period (318 ) (65 ) 29 Less: reclassification adjustment for gains (losses) included in net income - Net change in unrealized gains (losses) (318 ) (65 ) 29 Change related to employee benefit plans 53 Other comprehensive income (loss), before tax (185 ) Income tax provision (benefit) (63 ) 62 68 46 Other comprehensive income (loss), net of tax (122 ) 90 Comprehensive income (loss) $ $ ) $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 First Connecticut Bancorp, Inc. Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) Accumulated Other Comprehensive (Loss) Income Unrealized Gain Related to Unallocated on Securities Employee Benefits Additional Common Available-for-Sale, Plans, Common Stock Paid in Shares Held Retained Net of Net of Shares Amount Capital by ESOP Earnings Tax Effect Tax Effect Total (Dollars in thousands) Balance at December 31, 2011 $ $ $ ) $ $ $ ) $ Purchase of common stock for Employee Stock Ownership Plan “ESOP” - - - (5,376 ) - - - (5,376 ) ESOP shares released and committed to be released - - 93 - - - Cash dividend paid ($0.06 per common share) - (1,072 ) - - (1,072 ) Net income - Other comprehensive income - (43 ) Balance at June 30, 2012 (15,340 ) (5,957 ) The accompanying notes are an integral part of these consolidated financial statements. 4 First Connecticut Bancorp, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (Dollars in thousands) Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by operating activities: Provision for allowance for loan losses Provision for off-balance sheet commitments 12 5 Depreciation and amortization Amortization of ESOP expense 11 Contribution of stock to Farmington Bank Community Foundation, Inc. - Loans originated for sale ) ) Proceeds from the sale of loans held for sale Loss on sale of foreclosed real estate 18 - Gain on sale of land ) - Net gain on loans sold ) ) Accretion and amortization of investment security discounts and premiums, net ) ) Amortization and accretion of loan fees and discounts, net ) ) Deferred income tax ) Decrease in accrued income receivable 11 Increase in cash surrender value of bank-owned life insurance ) ) Increase in prepaid expenses and other assets ) ) Increase in accrued expenses and other liabilities Net cash provided by operating activities Cash flow from investing activities Maturities of securities held-to-maturity Sales, maturities and calls of securities available-for-sale Purchases of securities held-to-maturity - ) Purchases of securities available-for-sale ) ) Redemption of Federal Home Loan Bank of Boston stock - Loan originations, net of principal repayments ) ) Purchases of bank-owned life insurance ) - Proceeds from sale of land - Proceeds from sale of foreclosed real estate 94 Purchases of premises and equipment ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities Proceeds from common stock offering, net of offering cost - Purchase of common stock for ESOP ) ) Net increase (decrease) in borrowings ) Net increase in demand deposits, NOW accounts, savings accounts and money market accounts Net decrease in certificates of deposit ) ) Net increase (decrease) in repurchase liabilities ) Cash dividend paid ) - Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $ Cash paid for income taxes 6 Loans transferred to other real estate owned - The accompanying notes are an integral part of these consolidated financial statements. 5 First Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) 1. Summary of Significant Accounting Policies Organization and Business On June 29, 2011, the Boards of Directors of Farmington Bank, a Connecticut stock savings bank (the “Bank”), First Connecticut Bancorp, Inc., a Maryland-chartered corporation (the “Company”), First Connecticut Bancorp, Inc., a Connecticut-chartered nonstock corporation and mutual holding company (the “MHC”) and Farmington Holdings, Inc., a Connecticut-chartered corporation (the “Mid-Tier”) completed a Plan of Conversion and Reorganization whereby: (1) the MHC converted from the mutual holding company form of organization to the stock holding company form of organization, (2) the Company sold shares of common stock of the Company in a subscription offering, and (3) the Company contributed shares of Company common stock equal to 4.0% of the shares sold in the subscription offering to the Farmington Bank Community Foundation, Inc. (the “Conversion and Reorganization”).First Connecticut Bancorp, Inc. sold 17,192,500 shares of its common stock to eligible stock holders at $10.00 per share for proceeds of $167.8 million, net of offering costs of $4.1 million. On June 29, 2011, with the completion of the Conversion and Reorganization, First Connecticut Bancorp, Inc. is 100% owned by public shareholders and the MHC and the Mid-Tier ceased to exist. As part of the reorganization, the Company established an Employee Stock Ownership Plan (“ESOP”) for eligible employees. The Company loaned the ESOP the amount needed to purchase up to 1,430,416 shares or 8.0% of the Company’s common stock issued in the offering.As of June 30, 2012, the ESOP completed its purchase of 1,430,416 shares of common stock at a cost of $16.9 million. The Bank makes annual contributions adequate to fund the payment of regular debt service requirements attributable to the indebtedness of the ESOP. On July 2, 2012, the Company received regulatory approval to repurchase up to 1,788,020 shares, or 10% of its current outstanding common stock.Repurchased shares will be held as treasury stock and will be available for general corporate purposes. The consolidated financial statements include the accounts of First Connecticut Bancorp, Inc. and its wholly-owned subsidiary, Farmington Bank, (collectively, the “Company”).Significant inter-company accounts and transactions have been eliminated in consolidation. First Connecticut Bancorp, Inc.’s only subsidiary is Farmington Bank.Farmington Bank’s main office is located in Farmington, Connecticut.Farmington Bank operates eighteen full service branch offices and four limited services offices in central Connecticut.Farmington Bank’s primary source of income is interest received on loans to customers, which include small and middle market businesses and individuals residing within Farmington Bank’s service area. Wholly-owned subsidiaries of Farmington Bank include Farmington Savings Loan Servicing, Inc., a passive investment company that was established to service and hold loans collateralized by real property; Village Investments, Inc. presently inactive; the Village Corp., Limited, a subsidiary that holds certain real estate; 28 Main Street Corp., a subsidiary that holds residential other real estate owned; Village Management Corp., a subsidiary that holds commercial other real estate owned and Village Square Holdings, Inc., a subsidiary that holds certain bank premises and other real estate. 6 First Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) Basis of Financial Statement Presentation The consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.The Company has condensed or omitted certain information and footnote disclosures normally included in the consolidated financial statements in accordance with accounting principles generally accepted in the United States of America pursuant to such rules and regulations.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair statement have been included. All significant intercompany transactions and balances have been eliminated in consolidation. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements as of and for the year ended December 31, 2011 included in the Company’s 10-K filed on March 28, 2012.The results of operations for the interim periods are not necessarily indicative of the results for the full year. In preparing the consolidated financial statements, management is required to make extensive use of estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statement of condition and revenues and expenses for the interim period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, investment security other-than-temporary impairment judgments and investment security valuation. Reclassifications Amounts in prior period consolidated financial statements are reclassified whenever necessary to conform to the current year presentation. Recent Accounting Pronouncements In December2011, the FASB issued ASU No.2011-11, “Disclosures About Offsetting Assets and Liabilities.” This project began as an attempt to converge the offsetting requirements under U.S.GAAP and IFRS. However, as the Boards were not able to reach a converged solution with regards to offsetting requirements, the Boards developed convergent disclosure requirements to assist in reconciling differences in the offsetting requirements under U.S.GAAP and IFRS. The new disclosure requirements mandate that entities disclose both gross and net information about instruments and transactions eligible for offset in the statement of financial position as well as instruments and transactions subject to an agreement similar to a master netting arrangement. ASU No.2011-11 also requires disclosure of collateral received and posted in connection with master netting agreements or similar arrangements. ASU No.2011-11 is effective for interim and annual reporting periods beginning on or after January1, 2013. As the provisions of ASU No.2011-11 only impact the disclosure requirements related to the offsetting of assets and liabilities, the adoption will have no impact on the Company’s consolidated financial statements. 7 First Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) In June2011, the FASB issued ASU No.2011-05, “Presentation of Comprehensive Income.” The provisions of ASU No.2011-05 allow an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both options, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. Under either method, entities are required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s)where the components of net income and the components of other comprehensive income are presented. ASU No.2011-05 also eliminates the option to present the components of other comprehensive income as part of the statement of changes in shareholders’ equity but does not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. ASU No.2011-05 was effective for the Company’s interim reporting period beginning on or after January1, 2012, with retrospective application required. In December2011, the FASB issued ASU No.2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No.2011-05.” The provisions of ASU No.2011-12 defer indefinitely the requirement for entities to present reclassification adjustments out of accumulated other comprehensive income by component in both the statement in which net income is presented and the statement in which other comprehensive income is presented. ASU No.2011-12, which shares the same effective date as ASU No.2011-05, does not defer the requirement for entities to present components of comprehensive income in either a single continuous statement of comprehensive income or in two separate but consecutive statements. The Company adopted the provisions of ASU No.2011-05 and ASU No.2011-12 effective March31, 2012. The adoption of ASU No.2011-05 and ASU No.2011-12 had no impact on the Company’s consolidated statements of income and condition. ASU No. 2011-04, “Fair Value Measurement (Topic 820) - Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs.” In May 2011, the FASB issued ASU No. 2011-04 which superseded most of the accounting guidance currently found in Topic 820 of FASB’s ASC. The amendments improved comparability of fair value measurements presented and disclosed in financial statements prepared with GAAP and International Financial Reporting Standards (“IFRS”). The amendments also clarified the application of existing fair value measurement requirements. These amendments include (1) the application of the highest and best use and valuation premise concepts, (2) measuring the fair value of an instrument classified in a reporting entity’s shareholders’ equity and (3) disclosing quantitative information about the unobservable inputs used within the Level 3 hierarchy. The Company adopted the provisions of ASU No.2011-04 effective January1, 2012 and has been applied prospectively. The fair value measurement provisions of ASU No.2011-04 had no impact on the Company’s consolidated financial statements. See Note 10 to the consolidated financial statements for the enhanced disclosures required by ASU No.2011-04. ASU No.2011-03, “Transfers and Servicing (Topic 860) - Reconsideration of Effective Control for Repurchase Agreements.”In April 2011, the FASB issued ASU No.2011-03 to clarify the determination of whether an entity may or may not recognize a sale upon transfer of financial assets subject to repurchase agreements. The changes remove from the assessment of effective control: (i)the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (ii)the collateral maintenance implementation guidance related to that criterion. As a result, it is anticipated that most repurchase agreements will not qualify for derecognition from the transferor’s financial statements. The Company adopted the provisions of ASU No.2011-03 effective December 31, 2011. As the Company accounted for all of its repurchase agreements as collateralized financing arrangements prior to the adoption of ASU No.2011-03, the adoption had no impact on the Company’s Consolidated Financial Statements. 8 First Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) 2. Earnings Per Share Basic net income per common share is calculated by dividing the net income available to common stockholders by the weighted-average number of common shares outstanding during the period. Diluted net income per common share is computed in a manner similar to basic net income per common share except that the weighted-average number of common shares outstanding is increased to include the incremental common shares (as computed using the treasury stock method) that would have been outstanding if all potentially dilutive common stock (i.e. stock options) were issued during the period. The Company had no dilutive or anti-dilutive common shares outstanding during the period. Unallocated common shares held by the ESOP are not included in the weighted-average number of common shares outstanding for purposes of calculating both basic and diluted income per common share. Earnings per share data is not presented in these consolidated financial statements prior to June 29, 2011 since shares of common stock were not issued until June 29, 2011; therefore, per share information for prior periods is not meaningful. Pro forma earnings per share are reported in the Consolidated Statements of Operations which assume the shares of the Company issued on June 29, 2011 are outstanding for all periods presented. The following table sets forth the calculation of basic and diluted earnings per common share for the three and six months ended June 30, 2012 and for the period from June 29, 2011 to June 30, 2011: For the Three For the Six For the Period from Months Ended Months Ended June 29, 2011 to June 30, 2012 June 30, 2012 June 30, 2011 (Dollars in thousands, except Per Share data): Net income (loss) $ $ $ ) Weighted-average common shares Net income (loss) per common share: Basic and Diluted $ $ $ ) 9 First Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) 3. Investment Securities Investment securities are summarized as follows: June 30, 2012 (Dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Market
